Citation Nr: 1031850	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-27 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman




INTRODUCTION

The Veteran had active service from January 1961 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Subsequent to the issuance of the August 2006 statement of the 
case, the Veteran submitted additional VA outpatient treatment 
records.  A review of the records show that they do not address 
the Veteran's current claim on appeal, therefore, a remand for 
the RO to review the new evidence is not necessary and not 
prejudicial to the Veteran.  38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  In an August 1985 rating decision, the RO denied the 
Veteran's claim of service connection for right ear hearing loss; 
this decision was not appealed and became final.

2.  New and material evidence has been received since August 1985 
in support of the Veteran's claim of service connection for right 
ear hearing loss.

3.  The Veteran's right ear hearing loss was likely caused by his 
active service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1985 rating decision is 
new and material, and the Veteran's claim for service connection 
for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Right ear hearing loss was likely caused by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for right ear hearing loss in an 
August 1985 rating decision.  The Veteran was advised of his 
right to appeal.  The next communication regarding right ear 
hearing loss was received in February 2005, more than one year 
after the August 1985 rating decision.  Therefore, the August 
1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R.              §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Veteran's service connection claim for right ear hearing loss 
was originally denied in August 1985 because the July 1985 VA 
compensation examination did not show a current right ear hearing 
loss disability.  Therefore, to be considered new and material, 
thus reopening his claim, the Veteran must submit evidence 
showing a diagnosis of right ear hearing loss.

The evidence of record at the time of the August 1985 rating 
decision included service treatment records (STRs).  Since August 
1985, the Veteran has had VA audiological examinations, the 
reports of which have been associated with the claims file.  The 
July 2003 VA examination report shows a diagnosis of right ear 
hearing loss and a nexus opinion linking the right ear hearing 
loss to service.  Other evidence submitted since August 1985 
includes private treatment records from various providers, VA 
outpatient treatment records, and excerpts from the disability 
determination from the Social Security Administration (SSA).

Since the July 2003 VA examination report indicates a diagnosis 
of right ear hearing loss and a relationship to service, the 
Board finds that new and material evidence has been received.  
Therefore, the claim for service connection for right ear hearing 
loss is reopened.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 113; 38 C.F.R.       § 3.303(a) (2009).  In 
general, service connection requires (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R.             § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss 
may be presumed to have been incurred during service if it first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

For purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
HZ is 40 decibels or greater; when the auditory thresholds for at 
least three of the above frequencies are 25 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R.      § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. 
§§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's entrance examination is not included in the STRs.  
An annual examination, dated April 1975, shows the Veteran's 
auditory threshold of the right ear at 500, 1000, 2000, and 4000 
HZ, measured 30, 30, 30, and 30 decibels, respectively.  A 
January 1977 annual examination shows right ear test results at 
5, 10, 10, and 30 decibels.  Both treatment records weigh in 
favor of the Veteran's claim.

A May 1980 annual examination shows the Veteran's auditory 
threshold of the right ear at 500, 1000, 2000, 3000, and 4000 HZ 
measured 15, 5, 20, 15, and 25 decibels, respectively.  A June 
1983 annual examination shows right ear test results at 15, 15, 
20, 20, and 20 decibels, respectively.  

The separation examination, dated March 1985, shows the Veteran's 
auditory threshold of the right ear at 500, 1000, 2000, 3000 and 
4000 HZ, measured 20, 20, 30, 25, and 35 decibels, respectively, 
and favors a finding of service connection for right ear hearing 
loss.

Subsequent to service, the Veteran had a VA examination in July 
1985.  The Veteran's auditory threshold of the right ear at 500, 
1000, 2000, 3000, and 4000 HZ measured 20, 15, 15, 15, and 25 
decibels, respectively.  At that time, the examiner stated that 
the Veteran had hearing within normal limits in the right ear.

In July 2003, the Veteran had a VA examination.  The examiner 
reviewed the claims file and noted the Veteran's mild right ear 
hearing loss shown in the April 1975 and January 1977 STRs, 
normal hearing in June 1983, and mild high frequency hearing loss 
in March 1985.  The Veteran reported that his hearing loss 
started in 1975.  The Veteran reported that during service, he 
was exposed to gunfire, tanks, helicopters, and artillery.  He 
said that he wore hearing protection.  After service, he worked 
in the security field and wore hearing protection when he had to 
qualify at the range.

The testing showed auditory threshold of the right ear at 500, 
1000, 2000, 3000, and 4000 HZ measured 25, 30, 40, 45 and 50 
decibels, respectively.  The speech recognition score for the 
right ear was 80.  Because the Veteran has at least one auditory 
threshold at 40 decibels, the Veteran has a disability for VA 
purposes.

Based upon the test results, the examiner diagnosed the Veteran 
with normal low frequency hearing and mild to moderate 
sensorineural hearing loss of the right ear.  The examiner stated 
that the Veteran's hearing loss is likely secondary at least in 
part to his in-service noise exposure.  The examination test 
results and opinion from the examiner weigh in favor of a finding 
of service connection for right ear hearing loss.

In May 2005, the Veteran had another VA examination, which 
continued to show hearing loss of the right ear.  Unfortunately 
the examiner did not provide an opinion regarding the etiology of 
the right ear hearing loss.

After a full review of the evidence and giving the Veteran the 
benefit of the doubt, because the Veteran had right ear hearing 
loss shown during service and because the Veteran currently has 
right ear hearing loss which the July 2003 VA examiner related to 
service, the Board finds that service connection for right ear 
hearing loss is warranted.

The appeal is granted.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

New and material evidence having been submitted, the service 
connection claim for right ear hearing loss is reopened.

Service connection for right ear hearing loss is granted.



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


